

Exhibit 10.6




AMENDMENT NO. 6 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


AMENDMENT NO. 6 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), effective as of June 29, 2015 the “Effective Date”), among
TRIMAS CORPORATION, a Delaware corporation (“TriMas Corp.”), the subsidiaries of
TriMas Corp. identified as Sellers on Schedule I, as sellers (each,
individually, a “Seller” and collectively, together with the New Seller
identified below, the “Sellers”), and TSPC, INC., a Nevada corporation, as
purchaser (in such capacity, the “Purchaser”).
W I T N E S S E T H :
WHEREAS, TriMas Corp., the Sellers and the Purchaser are parties to that certain
Amended and Restated Receivables Purchase Agreement dated as of December 29,
2009, as amended from time to time (the “Agreement;” capitalized terms used and
not otherwise defined herein are used with the meanings attributed thereto in
the Agreement); and
WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:
1.    Amendments. Effective as of the Effective Date, Schedule I of the
Agreement is hereby amended and restated in its entirety as set forth on Exhibit
A hereto, and each of Cequent Consumer Products, Inc. and Cequent Performance
Products, Inc. (each of the foregoing, a “Withdrawing Seller”) shall cease to be
a “Seller” under the Agreement.
2.    Representations and Warranties. In order to induce the Purchaser to enter
into this Amendment and the Administrative Agent and LC Issuer to consent to the
terms hereof, each of the Sellers (other than the Withdrawing Sellers) hereby
represents and warrants to the Purchaser, the Administrative Agent and LC Issuer
as of the Effective Date, as follows:
(a)    Legal Existence and Power. Such Seller is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of the state of its organization and has all requisite corporate or
limited liability company power and all material governmental licenses,
authorizations, consents

1



--------------------------------------------------------------------------------



and approvals required to carry on its business in each jurisdiction in which
its business is now conducted except where the failure to have such licenses,
authorizations, consents and approvals would not have a Material Adverse Effect.
Such Seller is duly qualified to do business in, and is in good standing in,
every other jurisdiction in which the nature of its business requires it to be
so qualified, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect.
(b)    Entity and Governmental Authorization; Contravention. The execution,
delivery and performance by such Seller of this Amendment are within such
Seller’s corporate or limited liability company powers, have been duly
authorized by all necessary corporate or limited liability company action,
require no action by or in respect of, or filing with, any Official Body or
official thereof, and do not contravene, or constitute a default under, any
provision of applicable law, rule or regulation or of the Certificate of
Incorporation or the By-Laws (or other organizational documents) of such Seller
or of any agreement, judgment, injunction, order, writ, decree or other
instrument binding upon the Seller or result in the creation or imposition of
any Adverse Claim on the assets of such Seller (except those created by the
Agreement and the Receivables Transfer Agreement).
(c)    Binding Effect. The Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation of such Seller, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).
(d)    Solvency. Such Seller is not insolvent, does not have unreasonably small
capital with which to carry on its business, is able to pay its debts generally
as they become due and payable, and its liabilities do not exceed its assets.
TriMas Corp. is, and TriMas Corp. and its Subsidiaries are, on a consolidated
basis, solvent.
(e)    Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which any Seller or
its Affiliates are parties, licenses or approvals are required in connection
with the execution, delivery and performance by such Seller of this Amendment,
or the validity and enforceability against such Seller of this Amendment except
such consents, licenses and approvals as have already been obtained and that
remain in full force and effect on the date hereof.

2



--------------------------------------------------------------------------------



(f)    No Litigation. There is no pending or, to its knowledge after due
inquiry, threatened action or proceeding affecting such Seller or any of its
Subsidiaries before any Official Body that could reasonably be expected to have
a Material Adverse Effect.
3.    Conditions Precedent. This Amendment shall become effective when each of
the following conditions precedent has been satisfied:
(a)    The Administrative Agent shall have received: (i) counterparts of this
Amendment, duly executed by each of the parties hereto and consented to by the
Administrative Agent and the LC Issuer, and (ii) payment of its legal fees
incurred in connection with the Agreement and this Amendment;
(b)    Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold; and
(c)    The parties to the Receivables Transfer Agreement shall have entered into
Amendment No. 6 thereto.
4.    Miscellaneous.
4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
4.2.    The parties hereto hereby submit to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in The City of New York for purposes of all legal
proceedings arising out of or relating to this agreement or the transactions
contemplated hereby. Each party hereto hereby irrevocably waives, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Nothing in this Section 4.2 shall affect the right of
the Purchaser to bring any other action or proceeding against any of the Sellers
or its property in the courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail with a .PDF or other image

3



--------------------------------------------------------------------------------



of a signed counterpart attached shall be effective as delivery of a manually
executed counterpart of this Amendment to the fullest extent permitted by
applicable law.
4.4.    This Amendment will inure to the benefit of and will be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns. The RTA Purchasers, the LC Issuer and the Administrative Agent are each
intended by the parties hereto to be third-party beneficiaries of this
Amendment.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof. Schedule
I referred to herein shall constitute a part of this Amendment and is
incorporated into this Amendment for all purposes.
4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, TriMas Corp., the Purchaser and the Sellers each have caused
this Amendment to be duly executed by their respective officers as of the day
and year first above written.
 
 
TRIMAS CORPORATION
 
 
 
 
By:
/s/ Robert J. Zalupski
 
 
Name: Robert J. Zalupski
Title: Chief Financial Officer
 
 
 
 
 
As Sellers:
 
 
 
 
 
ARROW ENGINE COMPANY, A DELAWARE CORPORATION,
LAMONS GASKET COMPANY, A DELAWARE CORPORATION,
MONOGRAM AEROSPACE FASTENERS, INC., A DELAWARE CORPORATION,
NORRIS CYLINDER COMPANY, A DELAWARE CORPORATION,
RIEKE CORPORATION, AN INDIANA CORPORATION,
ARMINAK & ASSOCIATES, LLC, A DELAWARE LIMITED LIABILITY COMPANY,
INNOVATIVE MOLDING, A CALIFORNIA CORPORATION,
MARTINIC ENGINEERING, INC., A CALFORNIA CORPORATION, AND
ALLFAST FASTENING SYSTEMS, LLC, A CALIFORNIA LIMITED LIMITED LIABILITY COMPANY
 
 
 
 
By:
/s/ Joshua A. Sherbin
 
 
Name: Joshua A. Sherbin
Title: Vice President and Secretary





 
 
CEQUENT PERFORMANCE PRODUCTS, INC., A DELAWARE CORPORATION,
CEQUENT CONSUMER PRODUCTS, INC., AN OHIO CORPORATION
 
 
 
 
By:
/s/ Jay Goldbaum
 
 
Name: Jay Goldbaum
Title: Vice President and Secretary














5



--------------------------------------------------------------------------------





 
 
As the Purchaser:
 
 
 
 
 
TSPC, INC.
 
 
 
 
By:
/s/ Joshua A. Sherbin
 
 
Name: Joshua A. Sherbin
Title: Vice President and Secretary










6



--------------------------------------------------------------------------------



Acknowledged, consented to and agreed as of the date first above written:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Issuer and as Administrative Agent
 
 
 
By:
/s/ Ryan Tozier
 
 
Name: Ryan Tozier
Title: Vice President
 




7



--------------------------------------------------------------------------------





EXHIBIT A
SCHEDULE I
TO RECEIVABLES PURCHASE AGREEMENT


List of Sellers




Corporate Name
Address of Chief Executive Office
County
Allfast Fastening Systems, LLC
15200 Don Julian Road, City of Industry, CA 91745
Los Angeles
Arrow Engine Company
2301 E. Independence, Tulsa, OK 74110
Tulsa
Lamons Gasket Company
7300 Airport Boulevard, Houston, TX 77061
Fort Bend
Monogram Aerospace Fasteners, Inc.
3423 S. Garfield Ave., City of Commerce, CA 90040
Los Angeles
Norris Cylinder Company
1535 FM 1845 S., P.O. Box 7486, Longview, TX 75603
Gregg
Rieke Corporation
500 W. Seventh St., Auburn, IN 46706
De Kalb
Arminak & Associates, LLC
1350 Mountain View Circle, Azusa, CA 91702


Los Angeles
Innovative Molding
1200 Valley House Drive, #100, Rohnert Park, CA  94928


Sonoma
Martinic Engineering, Inc.
10932 Chestnut Ave, Stanton, CA 90680
Orange





CHDS01 959420v2
    

8

